t c memo united_states tax_court mazie c green and newton r green petitioners v commissioner of internal revenue respondent docket no filed date mazie c green and newton r green pro sese timothy b heavner and wendy c yan for respondent memorandum opinion kerrigan judge respondent determined a deficiency of dollar_figure and a penalty of dollar_figure under sec_6662 with respect to petitioners’ federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar after concessions the remaining issues for consideration are whether any part of the dollar_figure petitioner wife received in the settlement of a lawsuit against her former employer is excludable from income under sec_104 or and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioners resided in virginia when they filed the petition in date petitioner wife suffered an on-the-job injury to her neck and back while working as a waitress at the greenbriar hotel former employer in west virginia she received worker’s compensation total disability benefits from petitioners conceded unreported interest_income of dollar_figure the greenbriar hotel was officially known as csx hotels inc date through date on date petitioner wife received a release to return to work and she returned to work briefly in date in date petitioner wife received a second release to work her former employer required that she take a functional capacity exam fce before returning to work on date an fce was held she did not pass the fce and did not meet the physical demands of her previous position her former employer did not have an alternative position available petitioner wife underwent two additional fces and was not cleared to return to her prior position the third and final fce showed some health concerns which resulted in a recommendation for petitioner wife to follow up with her personal physician this led to her employment’s being terminated on date on date petitioner wife filed a complaint in the u s district_court for the southern district of west virginia against her former employer alleging violations of title vii of the civil rights act of title vii pub_l_no 78_stat_253 current version pincite u s c secs 2000e-2000e-17 and the americans with disabilities act of ada pub_l_no on date comp-trol inc sent petitioner wife a letter advising her that her employer will be required to self-administer her worker’s compensation claim stat specifically her complaint alleged that her former employer discriminated against her on the basis of her race because t he defendant refused to accommodate the plaintiff although this had been done for a waitress of a different race and on the basis of her disability because t he defendant harassed the plaintiff by repeatedly requiring functional capacity exams that were not job related the complaint also alleged that t he defendant retaliated against the plaintiff by terminating her for questioning their requirement of functional capacity exams requesting accommodation and filing complaints with the west virginia human rights commission and the equal employment opportunity commission the complaint did not allege any claim under a worker’s compensation act nor did it allege any personal physical injuries or physical sickness as a result of the discrimination or retaliation on date the district_court entered an order granting partial summary_judgment against petitioner wife and dismissed with prejudice her title vii race discrimination and disparate impact claims and a spoliation claim the ada claim as it related to the fces and the title vii retaliation claim were not dismissed on date petitioner wife filed an amended complaint which was identical to the original complaint except that she changed the defendant’s name from the greenbriar hotel to greenbriar hotel corp in date petitioner wife and her former employer entered into a settlement agreement under which petitioner wife would receive dollar_figure the parties agreed that dollar_figure of the settlement shall be attributable to wages and shall be subject_to all required federal state and local withholding and that a form_w-2 wage and tax statement would be issued to petitioner wife with respect to this amount the parties further agreed that the remaining dollar_figure of the settlement shall be attributable to incidental emotional distress damages which would not be subject_to_withholding but that a form 1099-misc miscellaneous income would be issued to petitioner wife with respect to this amount the settlement agreement made no reference to physical injury or sickness resulting from the former employer’s actions and did not cover payments for a physical injury the settlement agreement included a general release of claims against petitioner wife’s former employer in date petitioner wife received two checks from her former employer pursuant to the settlement agreement petitioner wife also received a form_w-2 and a form 1099-misc the form_w-2 listed dollar_figure as wages tips other comp and reported withheld federal_income_tax of dollar_figure social_security_tax of dollar_figure medicare_tax of dollar_figure and state_income_tax of dollar_figure the form 1099-misc listed dollar_figure as nonemployee compensation and did not report any_tax withheld on date petitioners filed timely their initial joint form_1040 u s individual_income_tax_return for tax_year petitioners did not report any part of the dollar_figure settlement amount as income on their initial joint form_1040 on date petitioner wife sent the internal_revenue_service a letter disputing the form_w-2 from her former employer which reported taxable wages of dollar_figure the letter states according to internal_revenue_service code sec_104 income is to be excluded that is received on account of personal injury on date petitioners filed a form 1040x amended u s individual_income_tax_return for tax_year requesting a refund of all tax withheld pursuant to the form_w-2 on date respondent issued petitioners a notice_of_deficiency respondent determined that the full dollar_figure settlement amount was includible in income and could not be excluded under sec_104 or discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue sec_61 provides that e xcept as otherwise provided gross_income means all income from whatever source derived see 348_us_426 while sec_61 broadly applies to any accession to wealth statutory exclusions from gross_income are to be narrowly construed see 515_us_323 504_us_229 petitioners must bring themselves within the clear scope of any statutory exclusion see commissioner v schleier u s pincite burke u s pincite i exclusion under sec_104 sec_104 provides in pertinent part sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness a sec_104 sec_104 excludes from gross_income amounts received under worker’s compensation acts as compensation_for personal injuries or sickness sec_104 includes amounts which are received by an employee under a worker’s compensation act or under a statute in the nature of a worker’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs the two settlement payments in this case are for wages and incidental emotional distress neither of these payments was labeled worker’s compensation petitioner wife’s complaint alleged violations of title vii and the ada these are not worker’s compensation statutes therefore the payments made to petitioner wife under the settlement agreement are not excludable pursuant to sec_104 b sec_104 sec_104 excludes from gross_income the amount of any damages received on account of personal physical injuries or physical sickness the small_business job protection act of sbjpa pub_l_no sec a stat pincite amended sec_104 by adding the following flush language for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness h_r conf rept no pincite 1996_3_cb_741 states that t he house bill also specifically provides that emotional distress is not considered a physical injury or physical sickness respondent contends that petitioner wife did not satisfy sec_104 because the settlement payments she received were not on account of personal physical injuries or physical sickness the taxpayer is required to prove that the damages were received on account of physical injuries or physical sickness see 422_f3d_684 8th cir aff’g tcmemo_2004_113 moulton v commissioner tcmemo_2009_38 slip op pincite there respondent concedes that petitioner wife’s retaliatory termination claim was based upon a tort-type right recently we have held that a taxpayer is no longer required to demonstrate that the underlying cause of action giving rise to the recovery is based upon a tort-type right see simpson v commissioner t c __ __ slip op pincite date needs to be a direct causal link between the damages received and the physical injury or sickness sustained lindsey v commissioner f 3d pincite moulton v commissioner slip op pincite to justify exclusion from income under sec_104 the taxpayer must show that his or her settlement proceeds were in lieu of damages for physical injuries or physical sickness see 507_f3d_857 5th cir aff’g tcmemo_2005_250 105_tc_396 aff’d 121_f3d_393 8th cir the nature of the claim that was the actual basis for settlement guides our determination of whether such payments are excludable from income see burke u s pincite 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir in evaluating the nature of the underlying claim a key question to be asked is ‘in lieu of what were the damages awarded ’ robinson v commissioner t c pincite quoting 144_f2d_110 1st cir aff’g 1_tc_952 the determination of the nature of the underlying claim is factual and is made by considering the agreement in the light of all the facts and circumstances including the claim’s characterization under applicable state law the evidence marshaled the arguments made by the parties and the intent of the payor of the settlement 87_tc_1294 aff’d 848_f2d_81 6th cir key to this inquiry is the payor’s intent in making the settlement payment 349_f2d_610 10th cir aff’g tcmemo_1964_33 the settlement agreement provides that petitioner wife agreed to a general release of all claims against her former employer the nature of underlying claims cannot be determined from a general release that is broad and inclusive see connolly v commissioner tcmemo_2007_98 slip op pincite 835_fsupp_744 s d n y we have previously held that all settlement proceeds are included in gross_income where there is a general release but no allocation of settlement proceeds among various claims see evans v commissioner tcmemo_1980_142 we find that petitioner wife’s general release of all claims does not justify exclusion under sec_104 petitioners also failed to prove any connection between the discrimination charges and an illness of petitioner wife see goode v commissioner tcmemo_2006_48 petitioner wife filed complaints based on discrimination and retaliation her complaints did not address specific physical damages related to her on-the-job injury petitioner wife has not produced any evidence that she incurred any medical_expenses which were not previously reimbursed the first dollar_figure payment was for wages the second dollar_figure payment was for incidental emotional distress petitioners have not shown that either dollar_figure payment was related to physical injury or physical sickness therefore none of the dollar_figure of settlement proceeds is excludable pursuant to sec_104 ii sec_6662 penalty respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for tax_year sec_6662 adds to the tax required to be shown on the taxpayer’s return of any underpayment attributable to among other things any substantial_understatement_of_income_tax within the meaning of sec_6662 the phrase substantial_understatement_of_income_tax means an understatement that exceeds the greater of dollar_figure or of the income_tax required to be shown on the tax_return for the taxable_year sec_6662 under sec_7491 the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty see also 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite respondent can meet this burden by producing evidence that the underpayment is substantial as defined in sec_6662 see janis v commissioner tcmemo_2004_117 slip op pincite aff’d 469_f3d_256 2d cir petitioners have conceded that the deficiency dollar_figure determined by respondent and here sustained by the court exceeds the greater of dollar_figure or of the income_tax required to be shown on the tax_return dollar_figure for the taxable_year respondent has met the burden of production petitioners therefore are liable for the accuracy-related_penalty unless they can show that they had reasonable_cause for and acted in good_faith regarding the underpayment see sec_6664 sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability including the taxpayer’s reasonable and good-faith reliance on the advice of a tax professional see id see also sec_1_6664-4 income_tax regs petitioners contend that they had reasonable_cause for excluding the income and acted in good_faith petitioners admitted that they did not rely on the advice of a tax professional the settlement agreement provided specifically that the dollar_figure attributable to wages would be subject_to full income_tax_withholding and that a form_w-2 would be issued to petitioner wife petitioner wife signed the agreement consenting to the withholding petitioners have not provided any reasonable_cause for believing that the payment for wages was attributed to a worker’s compensation act or compensation_for personal physical injuries or physical sickness additionally sec_104 specifically provides that payments for emotional distress do not qualify as compensation_for personal physical injuries or physical sickness we find that petitioners did not have reasonable_cause for excluding any part of the settlement payments from income petitioners are liable for the accuracy-related_penalty under sec_6662 and b for tax_year any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
